Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE

 

Colt Defense LLC (“Colt”), its parent, affiliates, subsidiaries, divisions,
successors and assigns in such capacity, and the current, and former
shareholders, employees, officers, directors, trustees, insurers, attorneys and
agents thereof (collectively referred to throughout this Agreement as
“Employer”), and Gerald R. Dinkel, and his heirs, executors, administrators,
successors and assigns (collectively referred to throughout this Agreement as
“Executive”) agree:

 

1.                                      Last Day of Employment.  Executive’s
last day of employment with Employer is August 20, 2013.  In addition, effective
as of August 20, 2013, Executive resigns from the Executive’s positions as
President of Colt and will not be eligible for any additional benefits or
compensation after August 20, 2013, other than as specifically provided in
Section 5 of the Employment Agreement between Employer and Executive effective
as of October 4, 2010 (the “Employment Agreement”) and in Section 2 below.

 

2.                                      Consideration.

 

a.                                      The parties acknowledge that this
Agreement and General Release is being executed in accordance with Section 5 of
the Employment Agreement in exchange for the consideration set forth therein.

 

b.                                      Executive and Employer agree that,
pursuant to Executive’s employment under the Employment Agreement, Executive is
vested in 2,087.10 options to purchase non-voting Class B Common Units of Colt,
and that Executive has no additional rights under the Employment Agreement or
otherwise to any additional options, Units, or any further vesting of options or
Units.  In exchange for Executive’s agreement that he will not exercise the
options before, and that the options will be cancelled upon, the day on which
this Agreement becomes effective, pursuant to Section 5 hereof (the “Effective
Date”), Employer will pay Executive $100,000, within ten days of the Effective
Date, and amend the following sentence set forth in Section 5 of the Employment
Agreement to delete the following sentence of such Section:

 

“The Severance Benefits shall be made up of (i) a lump sum payment equal to
one-twelfth of Executive’s then current Base Salary on the 30th day following
such employment termination, and (ii) continued payments, made in accordance
with Colt’s schedule for the payment of its employee’s salaries, of Base Salary
for eleven months.  For avoidance of doubt, the total amount of Severance
Benefits under this Section 5 shall equal one year of Base Salary at the amount
in effect upon employment termination.”

 

and in lieu thereof the following sentence shall be inserted:

 

“The Severance Benefits shall be made up of (i) a lump sum payment equal to
one-twelfth of Executive’s then current Base Salary on the 30th day following
such employment termination, and (ii) continued payments, made in accordance

 

--------------------------------------------------------------------------------


 

with Colt’s schedule for the payment of its employee’s salaries, of Base Salary
for 17 months.  For the avoidance of doubt, the total amount of Severance
Benefits under this Section 5 shall equal 18 months of Base Salary at the amount
in effect upon employment termination.”

 

c.                                       Employer will continue to make the
lease payments for the vehicle Employer currently provides Executive under that
certain lease between Colt and The Motorlease Corporation, dated as of
December 1, 2010, through December 31, 2013.  Executive will return the vehicle
to Employer or its designee on or before December 30, 2013 or assume the lease
payments at that time subject to obtaining any consents required under such
lease and a full release of Colt from any liability under such lease in form and
substance satisfactory to Colt in its sole discretion.

 

d.                                      Employer will continue to make the lease
and utility payments with respect to the apartment Employer currently provides
Executive under that certain Lease for 85 Memorial Road, Unit 214, West
Hartford, CT 06107, dated December 5, 2010, (or in connection therewith) through
December 31, 2013.  Executive will vacate the apartment on or before
December 31, 2013 or will assume the lease obligation himself as of January 1,
2014 subject to obtaining any consents required under such lease and a full
release of Colt from any liability under such lease in form and substance
satisfactory to Colt in its sole discretion.

 

e.                                       Employer will reimburse Executive for
his first six months of COBRA benefits upon Executive’s presentation of receipts
therefor.

 

3.                                      Continuing Role.  Subject to the Limited
Liability Company Agreement, Executive will continue to serve on Colt’s
Governing Board after August 20, 2013.  Executive specifically acknowledges that
(i) no commitment has been made regarding the length of time that his service on
the Governing Board will continue and (ii) he may be removed at any time without
cause in accordance with the Limited Liability Company Agreement.  Other than
that role, after August 20, 2013, the Executive will not represent himself as
being an employee, officer, trustee, agent or representative of Employer for any
purpose.  In addition, other than the role as a member Colt’s Governing Board,
effective as of August 20, 2013, Executive resigns from all offices,
directorships, trusteeships, committee memberships and fiduciary capacities held
with, or on behalf of, Employer or any benefit plans of Employer.  These
resignations will become irrevocable as set forth in Section 5 below.

 

4.                                      Non-Disparagement.  During and after the
completion of Executive’s services as a member of Colt’s Governing Board,
neither Colt nor Executive will do or say anything that is, or would reasonably
be expected to be viewed as, disparaging each other’s decisions, ethics,
business competence or conduct, nor will Executive bring any publicity to any of
Employer’s current or past business dealings.  Nothing in this Agreement and
General Release will affect any party’s ability to respond truthfully to a
lawfully-issued subpoena or government inquiry. Executive will be entitled to
review and approve the Form 8-K and any accompanying press release issued by
Employer in connection with the termination of Executive’s employment as such
disclosure relates to such termination.

 

5.                                      Revocation.  Executive may revoke this
Agreement and General Release for a period of seven calendar days following the
day Executive executes this Agreement and General Release.  Any revocation
within this period must be submitted, in writing, to Employer and state, “I
hereby

 

--------------------------------------------------------------------------------


 

revoke my acceptance of our Agreement and General Release.”  The revocation must
be personally delivered to Employer’s Chief Legal Officer, or his/her designee,
or mailed to Colt Defense LLC, c/o Chief Legal Officer, Colt Defense LLC, 547
New Park Ave., West Hartford, CT 06110 and postmarked within seven calendar days
of execution of this Agreement and General Release.  This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired.  If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Hartford, Connecticut, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday.

 

6.                                      General Release of Claims.  Subject to
the full satisfaction by Employer of its obligations under the Employment
Agreement, Executive knowingly and voluntarily releases and forever discharges
Employer from any and all claims, causes of action, demands, fees and
liabilities of any kind whatsoever, whether known and unknown, against Employer,
Executive has, has ever had or may have as of the date of execution of this
Agreement and General Release, including, but not limited to, any alleged
violation of:

 

·                                          Title VII of the Civil Rights Act of
1964, as amended;

 

·                                          The Civil Rights Act of 1991;

 

·                                          Sections 1981 through 1988 of Title
42 of the United States Code, as amended;

 

·                                          The Employee Retirement Income
Security Act of 1974, as amended;

 

·                                          The Immigration Reform and Control
Act, as amended;

 

·                                          The Americans with Disabilities Act
of 1990, as amended;

 

·                                          The Age Discrimination in Employment
Act of 1967, as amended;

 

·                                          The Older Workers Benefit Protection
Act of 1990;

 

·                                          The Worker Adjustment and Retraining
Notification Act, as amended;

 

·                                          The Occupational Safety and Health
Act, as amended;

 

·                                          The Family and Medical Leave Act of
1993;

 

·                                          Any wage payment and collection,
equal pay and other similar laws, acts and statutes of the State of Connecticut;

 

·                                          Any other federal, state or local
civil or human rights law or any other local, state or federal law, regulation
or ordinance;

 

·                                          Any public policy, contract, tort, or
common law obligation; or

 

·                                          Any obligation to pay costs, fees, or
other expenses, including attorneys fees.

 

Except as otherwise provided herein, this Agreement and General Release do not
affect: (i) Executive’s rights to accrued vested benefits under any other
employee benefit plan, policy, payroll practice, or arrangement maintained by
Employer or under COBRA; or (ii) any rights to defense or indemnification
provided for under Section 14 of the Employment Agreement.

 

7.                                      No Claims Permitted.  Executive waives
Executive’s right to file any charge or complaint against Employer arising out
of Executive’s employment with or separation from Employer before any federal,
state or local court or any state or local administrative agency, except where

 

--------------------------------------------------------------------------------


 

such waivers are prohibited by law.  In the event Executive brings a claim the
waiver of which is not prohibited by law, Executive will not (and hereby waives
the right to) seek or accept any compensation for such claims.

 

8.                                      Affirmations.  Executive affirms
Executive has not filed, has not caused to be filed, and is not presently a
party to, any claim, complaint, or action against Employer in any forum. 
Executive further affirms that the Executive has been paid and/or has received
all compensation, wages, bonuses, commissions, and/or benefits to which
Executive may be entitled and no other compensation, wages, bonuses, commissions
and/or benefits are due to Executive. Executive also affirms Executive has no
known workplace injuries.

 

9.                                      Governing Law and Interpretation.  This
Agreement and General Release shall be governed and conformed in accordance with
the laws of the State of Connecticut without regard to its conflict of laws
provisions.  In the event Executive or Employer breaches any provision of this
Agreement and General Release, Executive and Employer affirm either may
institute an action to specifically enforce any term or terms of this Agreement
and General Release.  Should any provision of this Agreement and General Release
be declared illegal or unenforceable and should the provision be incapable of
being modified to be enforceable, such provision shall immediately become null
and void, leaving the remainder of this Agreement and General Release in full
force and effect.  Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.

 

10.                               Arbitration.  Any and all disputes,
controversies or claims arising out of or relating to Executive’s employment by
Employer, or the termination of that employment or Executive’s post-employment
obligations shall be finally resolved by arbitration administered by the
American Arbitration Association (the “AAA”), although in the case of
Executive’s post-employment restrictions, Colt may seek a temporary restraining
order and/or injunctive relief in court pending arbitration or an arbitration
award.  Either party may initiate arbitration by written notice to the other.
The arbitration shall be conducted in accordance with the AAA rules governing
the resolution of employment disputes in effect at the time of the arbitration
(including, without limitation, rules applicable to the selection of the
arbitrator).  The place of arbitration shall be Hartford, Connecticut.  The
arbitration shall commence within thirty days after the appointment of the
arbitrator; the arbitration shall be completed within sixty days of
commencement; and the arbitrator’s award shall be made within thirty days
following such completion.  The parties may agree to extend those time limits. 
The arbitrator will render an award and a written opinion in support thereof. 
Such award shall include the costs related to the arbitration and reasonable
attorneys’ fees and expenses to the prevailing party or otherwise, as determined
by the arbitrator.  The parties keep all aspects of the arbitration
confidential, except as necessary to enforce any award, or to respond to a
lawfully issued subpoena or other governmental inquiry.

 

11.                               No Admission of Wrongdoing.  Executive agrees
neither this Agreement and General Release nor the furnishing of the
consideration for this Agreement and General Release shall be deemed or
construed at any time for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.

 

12.                               Amendment.  This Agreement and General Release
may not be modified, altered or changed except upon express written consent of
both parties wherein specific reference is made to this Agreement and General
Release.

 

--------------------------------------------------------------------------------


 

13.                               Entire Agreement.  This Agreement and General
Release sets forth the entire agreement between the parties hereto and fully
supersedes any prior agreements or understandings between the parties regarding
the subject matter hereof; provided, however, that notwithstanding anything in
this Agreement and General Release, the provisions in the Employment Agreement
which are intended to survive termination of the Employment Agreement,
including, but not limited to, those contained in Paragraphs 5, 7 and 14 thereof
and Exhibit B thereto, shall survive and continue in full force and effect.  For
the avoidance of doubt, Executive acknowledges Executive has not relied on any
representations, promises, or agreements of any kind made to Executive in
connection with Executive’s decision to accept this Agreement and General
Release.

 

EXECUTIVE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

 

EXECUTIVE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

 

 

COLT DEFENSE LLC

 

 

 

 

 

 

 

 

By:

/s/ Daniel Standen

 

 

 

 

 

 

Name: Daniel Standen

 

 

Title: Chairman

 

 

Date: August 20, 2013

 

 

 

 

 

 

GERALD R. DINKEL

 

 

 

 

 

 

 

/s/ Gerald R. Dinkel

 

 

Date: August 20, 2013

 

--------------------------------------------------------------------------------